DETAILED ACTION
This action is in response to applicant’s 8/10/2021 amendment.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the recitation “said left front panel, said right front panel, and said back panel each having interior surfaces entirely covered in loop material” (emphasis added) (lines 28-29) appears to introduce new matter.  While the originally filed specification (Page 12) discloses that the interior surfaces 58 of the front and back panels are covered in loop material, the originally filed specification does not appear to entirely covered in loop material (emphasis added).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 11-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brink (US 5,843,145) and Steele et al. (US 5,484,448), and further in view of Ovanesian (US 6,083,256), Roland (US 5,944,089), Henry et al. (US 4,931,333), Nilforushan et al. (US 2008/0201818), and Silvergerg (US 2016/0135517).
Regarding claim 1, Brink discloses a duplex thermal transfer system for a user (Col. 1, lines 56-61: The duplex thermal transfer system is configured to be applied to a person or animal for thermal treatment), comprising: a sealed bag (i.e. a temperature regulating element) (4) defining an interior (Figure 1), a plurality of sub bags (8) 
Steele et al. teaches a thermal transfer system for a user (Col. 2, lines 31-46: The thermal transfer system is configured to be applied to a person for thermal treatment), comprising: a plurality of sealed bags (i.e. temperature regulating elements) (50) defining an interior (Figures 2-5), a plurality of sub bags (52) contained within the interior of each of the sealed bags (Figures 2-5).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the duplex thermal transfer system for a user as disclosed by Brink to comprise a plurality of sealed bags as taught by Steele et al. to improve a capability of a duplex thermal transfer system to provide heating or cooling to a user by increasing a number of sealed bags (i.e. temperature regulating elements) capable of providing heating and or cooling (i.e. increasing a thermal mass and a heat transfer surface area of the duplex thermal transfer system).
While Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags, and while Brink further discloses that each of the sub bags contains a material (Col. 5, line 56 to Col. 6, line 10), Brink as modified by Steele et al. does not explicitly teach or disclose the material as plain water.
Ovanesian teaches a thermal transfer system, comprising: a sealed bag (102) defining an interior (Figure 13), a plurality of sub bags (120) contained within the interior of the sealed bag (Figure 1), where each of the sub bags contains plain water (Col. 5, lines 32-42).  As a result, it would have been obvious to one with ordinary skill in the art 
While Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags, and while Brink further discloses an interstitial volume within the interior of the sealed bag but outside the sub bags (Figure 1: See space defined between 4 and 8), where the sealed bag as comprising a flexible material (Col. 2, lines 59-62) and where each of the plurality of sub bags contain a temperature responsive liquid configured to freeze/thaw (Col. 4, lines 38-54), Brink as modified by Steele et al. does not teach or disclose each sealed bag as comprising a valve.
Roland teaches a thermal transfer system, comprising: a container (defined by 50, 58) having an interior, where a volume within the interior of the container is filled with a heat transfer medium configured to freeze/thaw (Col. 7, lines 19-25 and Col. 8, lines 25-43: the heat transfer medium is a solid-liquid phase change material comprising water), where a valve (62) is configured to allow air to pass out of the container (Col. 8, lines 25-43: The valve is arranged in a location in which permits flow of air but prevents flow of the heat transfer medium).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure each sealed bag as disclosed by Brink as modified by Steele et al. with a valve as taught by Roland to improve thermal transfer system safety and reliability by configuring the thermal transfer system to vent excess pressure to atmosphere.

Henry et al. teaches a thermal transfer system, comprising: a container (14) defining an interior (Figure 1) and a plurality of sub bags (10) contained within the interior of the sealed bag (Figure 1), where the sub bags are unattached to the container  in which the sub bags reside and to each other (Figure 1 and Col. 4, lines 4-32), leaving them free to move within said sealed bag in which the sub bags reside (Figure 1 and Col. 4, lines 4-32).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the sub bags as disclosed by Brink as modified by Steele et al. in the form of individual sub bags as taught by Henry et al. to improve a capacity of the thermal transfer system to conform to an object by configuring the sub bags in a manner that permits free relative movement of the sub bags (Col. 4, lines 4-32 of Henry).
Further, while Brink discloses a duplex thermal transfer system for a user (Col. 1, lines 56-61: The duplex thermal transfer system is configured to be applied to a person or animal for thermal treatment), Brink does not explicitly teach or disclose a vest wearable by the user.
Steele et al. teaches a thermal transfer system for a user (Col. 2, lines 31-46: The thermal transfer system is configured to be applied to a person for thermal 
While Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags attached to a vest, Brink as modified by Steele et al. does not explicitly teach or disclose the front 
Nilforushan et al. teaches a thermal transfer system for a user (Paragraphs 10-13: The thermal transfer system is configured to be applied to a person for thermal treatment), comprising: at least one sealed bag (i.e. temperature regulating elements) (4) and a vest (i.e. an article of clothing) (1) having at least one panel (11) with an interior surface (2) entirely covered in loop material (Paragraph 57).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the panels as disclosed by Brink as modified by Steele et al. with interior surfaces that are entirely covered with loop material as taught by Nilforushan et al. to improve comfort of a user wearing a thermal transfer system by preventing unwanted detachment of at least one sealed bag (i.e. temperature regulating elements) from a vest (i.e. an article of clothing).
While Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags attached to a vest, Brink as modified by Steele et al. does not explicitly teach or disclose outward facing surfaces of said sealed bags as provided with hook material and interior surfaces of the vest as provided with loop material.
Nilforushan et al. teaches a thermal transfer system for a user (Paragraphs 10-13: The thermal transfer system is configured to be applied to a person for thermal treatment), comprising: at least one sealed bag (i.e. temperature regulating elements) (4) and a vest (i.e. an article of clothing) (1) having (4) and at least one panel (11) with an interior surface (2) entirely covered in loop material (Paragraph 57), where an 
While Brink as modified by Steele et al. discloses a thermal transfer system for a user comprising a vest including a strap, Brink as modified by Steele et al. does not explicitly teach or disclose the strap as elastic.
Silvergerg teaches a garment (10) wearable by a user, the garment having an elastic strap (242) (Paragraph 89) attached to said garment, where the elastic strap is adjustable in order to provide a desired amount of compression (Paragraph 89).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure a strap of a garment as disclosed by Brink as modified 
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “configured to freeze into a crystalline solid that remains pliable in a frozen state” (lines 12-13), “configured to expand substantially into said crystalline solid when freezing and thereby force an admission of air through said valves into said sealed bags and expand said sealed bags” (lines 14-16), and “to provide a desired amount of compression of said sealed bags” (lines 40-41) constitute functional limitations, there being no differentiating structure recited.
Note: Since the combination of Brink and Steele et al. as modified by Roland teaches a flexible container having a valve that admits and expels air based upon volumetric changes of a phase change material, since the combination of Brink and Steele et al. as modified by Ovanesian teaches a plurality of sub bags containing plain water, and since Brink discloses a solid-pliable heat transfer medium that is the same as applicant’s claimed/disclosed solid-pliable heat transfer medium (See rejection of claim 7: The solid-pliable heat transfer medium disclosed by Brink comprises water, propylene glycol, and granules of acrylic polymer) it is understood that the claimed sealed bags and claimed sub-bags are indistinguishable from the sealed bags and sub-
Regarding claim 2, Brink discloses a duplex thermal transfer pack as discussed above.  However, Brink does not teach or disclose a heat transfer reducing cover material.
Steele et al. teaches a thermal transfer system for a user (Col. 2, lines 31-46: The thermal transfer system is configured to be applied to a person for thermal treatment), comprising: a plurality of sealed bags (i.e. temperature regulating elements) (50) and a vest (2), where a heat transfer reducing cover material (54) is provided on an inward facing surface (Figures 1-2: A surface of 50 facing toward the user body) of each of the sealed bags (Figure 5 and Col. 5, lines 57-67).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the duplex thermal transfer system for a user as disclosed by Brink to comprise a plurality of sealed bags provided with a heat transfer reducing cover material as taught by Steele et al. to improve user comfort by moderating thermal flux between the sealed bags and the user (i.e. protecting the user from excessive heat or cold).
Regarding claims 3 and 9, Brink discloses a duplex thermal transfer pack as discussed above.  However, Brink does not explicitly teach or disclose a vest wearable by the user.
Steele et al. teaches a thermal transfer system for a user (Col. 2, lines 31-46: The thermal transfer system is configured to be applied to a person for thermal treatment), comprising: a plurality of sealed bags (i.e. temperature regulating elements) claim 3) the vest includes a shawl collar (42) with an elevated posterior edge (Annotated Figure 6), where the shawl collar has an interior surface such that one of said sealed bags is attached to an interior surface of the shawl collar proximate the elevated posterior edge (Annotated Figure 6, Col. 3, lines 10-22, and Col. 7, lines 19-32, see also Figure 7: A sealed bag is provided within the shawl cover), where (claim 9) the shawl collar includes a sub jaw edge (Annotated Figure 6) and one of said sealed bags is attached to an interior surface of said shawl collar proximate the sub jaw edge (Annotated Figure 6, Col. 3, lines 10-22, and Col. 7, lines 19-32, see also Figure 7: A sealed bag is provided within the shawl cover).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the duplex thermal transfer system for a user as disclosed by Brink to comprise a plurality of sealed bags as taught by Steele et al. to improve a capability of a duplex thermal transfer system to provide heating or cooling to a user by increasing a number of temperature regulating elements capable of providing heating and or cooling (i.e. increasing a thermal mass and a heat transfer surface area of the duplex thermal transfer system).

    PNG
    media_image1.png
    422
    713
    media_image1.png
    Greyscale

Regarding claims 7 and 8, Brink discloses a duplex thermal transfer system as discussed above, where the solid-pliable heat transfer medium comprises: discrete hydrophilic absorber granules, a solution of water, and a humectant (Col. 3, lines 14-30 and Col. 3, line 38-46 to Col. 4, line 9), where the humectant comprises propylene glycol (Col. 3, line 38-46 to Col. 4, line 9), and where the discrete hydrophilic absorber comprises granules of acrylic polymer (Col. 3, line 38-46 to Col. 4, line 9: A dry polymer of acrylic acid in granular form).
Regarding claim 11, Brink discloses a duplex thermal transfer system for a user (Col. 1, lines 56-61: The duplex thermal transfer system is configured to be applied to a person or animal for thermal treatment), comprising: a sealed bag (i.e. a temperature regulating element) (4) defining an interior (Figure 1), a plurality of sub bags (8) contained within the interior of the sealed bag (Figure 1).  However, Brink does not explicitly teach or disclose a plurality of sealed bags.
Steele et al. teaches a thermal transfer system for a user (Col. 2, lines 31-46: The thermal transfer system is configured to be applied to a person for thermal treatment), comprising: a plurality of sealed bags (i.e. temperature regulating elements) (50) defining an interior (Figures 2-5), a plurality of sub bags (52) contained within the interior of each of the sealed bags (Figures 2-5).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the duplex thermal transfer system for a user as disclosed by Brink to comprise a plurality of sealed bags as taught by Steele et al. to improve a capability of a duplex thermal transfer system to provide heating or cooling to a user by increasing a number of sealed bags (i.e. temperature regulating elements) capable of providing 
While Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags, and while Brink further discloses that each of the sub bags contains a material (Col. 5, line 56 to Col. 6, line 10), Brink as modified by Steele et al. does not explicitly teach or disclose the material as plain water.
Ovanesian teaches a thermal transfer system, comprising: a sealed bag (102) defining an interior (Figure 13), a plurality of sub bags (120) contained within the interior of the sealed bag (Figure 1), where each of the sub bags contains plain water (Col. 5, lines 32-42).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure each of the sub bags as disclosed by Brink as modified by Steele et al. to comprise plain water as taught by Ovanesian to minimize thermal transfer pack manufacturing costs by utilizing readily available materials as a thermal storage material configured to store and release thermal energy.
While Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags, Brink as modified by Steele et al. does not teach or disclose the sealed bag as comprising a valve.
Roland teaches a thermal transfer system, comprising: a container (defined by 50, 58) having an interior, where a volume within the interior of the container is filled with a heat transfer medium configured to freeze/thaw (Col. 7, lines 19-25 and Col. 8, lines 25-43: the heat transfer medium is a solid-liquid phase change material comprising 
While Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags, and while Brink further discloses a solid-pliable heat transfer medium (6) contained within the interior of the sealed bag (Figure 1 and Col. 3, lines 14-46), the solid-pliable heat transfer medium configured to freeze/thaw (Col. 4, lines 38-54), Brink as modified by Steele et al. does not explicitly teach or disclose the sub bags as unattached to said sealed bag in which the sub bags reside and are unattached to each other.
Henry et al. teaches a thermal transfer system, comprising: a container (14) defining an interior (Figure 1) and a plurality of sub bags (10) contained within the interior of the sealed bag (Figure 1), where the sub bags are unattached to the container  in which the sub bags reside and are unattached to each other (Figure 1 and Col. 4, lines 4-32), leaving them free to move within said sealed bag in which the sub bags reside (Figure 1 and Col. 4, lines 4-32).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the sub bags as disclosed by as modified by Steele et al. in the form of individual sub bags as taught by Henry et al. to improve a capacity of the thermal transfer system to conform to 
Further, while Brink discloses a duplex thermal transfer system for a user (Col. 1, lines 56-61: The duplex thermal transfer system is configured to be applied to a person or animal for thermal treatment), Brink does not explicitly teach or disclose a vest wearable by the user.
Steele et al. teaches a thermal transfer system for a user (Col. 2, lines 31-46: The thermal transfer system is configured to be applied to a person for thermal treatment), comprising: a plurality of sealed bags (i.e. temperature regulating elements) (50) defining an interior (Figures 2-5), a plurality of sub bags (52) contained within the interior of each of the sealed bags (Figures 2-5), and a vest (2) wearable by the user (Figure 1), where the vest has a left front panel (Col. 4, lines 36-54 and Figures 1-2: Portion 6B of 4), a right front panel (Col. 4, lines 36-54 and Figures 1-2: Portion 6A of 4), and a back panel (33), where the left front panel and the right front panel and the back panel each have interior surfaces covered in loop material (Col. 4, lines 36-54), and where each of the sealed bags have an outward facing surface (Figures 1-2: A surface of 50 facing away from the user body) and an inward facing surface (Figures 1-2: A surface of 50 facing toward the user body), where a strap (38 and 40 of) is attached to the vest (Figures 1-2), where the strap encircles the vest and a plurality of sealed bags (Figures 1-2), and the strap is adjustable in order to provide a desired amount of compression of said sealed bags (Figures 1-2 and Col. 7, lines 6-14 of Steele et al.).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the duplex thermal transfer system for a user as 
While Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags attached to a vest, Brink as modified by Steele et al. does not explicitly teach or disclose outward facing surfaces of said sealed bags as provided with hook material and interior surfaces of the vest as provided with loop material.
Nilforushan et al. teaches a thermal transfer system for a user (Paragraphs 10-13: The thermal transfer system is configured to be applied to a person for thermal treatment), comprising: at least one sealed bag (i.e. temperature regulating elements) (4) and a vest (i.e. an article of clothing) (1) having (4) and at least one panel (11) with an interior surface (2) entirely covered in loop material (Paragraph 57), where an outward facing surface of the at least one sealed bag has a hook panel (Paragraph 57: The at least one sealed bag comprises either hook or loop material and the at least one sealed bag is provided on either an inner or an outer surface of the at least one panel), and where the at least one sealed bag is attached to the vest by a hook panel on the at least one sealed bag engaging loop material on an interior surface of the vest (Paragraph 57: The at least one sealed bag comprises either hook or loop material, the interior surface of the vest comprises complimentary loop or hook material, and the at least one sealed bag is provided on either an inner or an outer surface of the at least 
While Brink as modified by Steele et al. discloses a thermal transfer system for a user comprising a vest including a strap, Brink as modified by Steele et al. does not explicitly teach or disclose the strap as elastic.
Silvergerg teaches a garment (10) wearable by a user, the garment having an elastic strap (242) (Paragraph 89) attached to said garment, where the elastic strap is adjustable in order to provide a desired amount of compression (Paragraph 89).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure a strap of a garment as disclosed by Brink as modified by Steele et al. in the form of an elastic strap as taught by Silvergerg to improve the comfort of an individual in a hot or cold climate by providing a garment with flexible and compliant fasteners that are configured to secure the garment to the individual.
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the 
Note: Since the combination of Brink and Steele et al. as modified by Roland teaches a flexible container having a valve that admits and expels air based upon volumetric changes of a phase change material, since the combination of Brink and Steele et al. as modified by Ovanesian teaches a plurality of sub bags containing plain water, and since Brink discloses a solid-pliable heat transfer medium that is the same as applicant’s claimed/disclosed solid-pliable heat transfer medium (See rejection of claim 7: The solid-pliable heat transfer medium disclosed by Brink comprises water, propylene glycol, and granules of acrylic polymer) it is understood that the claimed sealed bags and claimed sub-bags are indistinguishable from the sealed bags and sub-bags disclosed the combination of Brink and Steele as modified by Roland, and Ovanesian regardless of any patentable weight given to the above identified functional language.
Regarding claim 12, Brink discloses a duplex thermal transfer pack as discussed above.  However, Brink does not teach or disclose a cover material.
Steele et al. teaches a thermal transfer system for a user (Col. 2, lines 31-46: The thermal transfer system is configured to be applied to a person for thermal treatment), comprising: a plurality of sealed bags (i.e. temperature regulating elements) 
Regarding claims 13 and 19, Brink discloses a duplex thermal transfer pack as discussed above.  However, Brink does not explicitly teach or disclose a vest wearable by the user.
Steele et al. teaches a thermal transfer system for a user (Col. 2, lines 31-46: The thermal transfer system is configured to be applied to a person for thermal treatment), comprising: a plurality of sealed bags (i.e. temperature regulating elements) (50) and a vest (2), where (claim 13) the vest includes a shawl collar (42) with an elevated posterior edge (Annotated Figure 6), where the shawl collar has an interior surface such that one of said sealed bags is attached to an interior surface of the shawl collar proximate the elevated posterior edge (Annotated Figure 6, Col. 3, lines 10-22, and Col. 7, lines 19-32, see also Figure 7: A sealed bag is provided within the shawl cover), where (claim 19) the shawl collar includes a sub jaw edge (Annotated Figure 6) and one of said sealed bags is attached to an interior surface of said shawl collar proximate the sub jaw edge (Annotated Figure 6, Col. 3, lines 10-22, and Col. 7, lines 19-32, see also Figure 7: A sealed bag is provided within the shawl cover).  As a result, 
Regarding claims 17 and 18, Brink discloses a duplex thermal transfer system as discussed above, where the solid-pliable heat transfer medium comprises: discrete hydrophilic absorber granules, a solution of water, and a humectant (Col. 3, lines 14-30 and Col. 3, line 38-46 to Col. 4, line 9), where the humectant comprises propylene glycol (Col. 3, line 38-46 to Col. 4, line 9), and where the discrete hydrophilic absorber comprises granules of acrylic polymer (Col. 3, line 38-46 to Col. 4, line 9: A dry polymer of acrylic acid in granular form).

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brink (US 5,843,145), Steele et al. (US 5,484,448), Ovanesian (US 6,083,256), Roland (US 5,944,089), Henry et al. (US 4,931,333), Nilforushan et al. (US 2008/0201818), and Silvergerg (US 2016/0135517), and further in view of Vogel et al. (US 2017/0007444).
Regarding claims 4, 5, and 6, Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of 
Vogel et al. (Figure 11) teaches a thermal transfer system, comprising: a plurality of sub bags (Figures 10-11 and Paragraph 23: The thermal transfer system comprises one bag or a plurality of bags, each defined by elements 1 and 4) defining an interior containing water (Paragraphs 19 and 23), where (claim 4) the sub bags each have an indicating area (16) of thermochromic material (Paragraphs 19, 23, and 24) that Is configured to change in appearance when the water within the each of the sub bags has frozen (Paragraphs 17 and 24), and where (claim 5) each of the sub bags includes a first panel (16) having an inner surface such that the indicating area Is located on the inner surface of the first panel (Figures 10-11 and Paragraph 24: The indicating area 16 is defined by and located on an inner surface of the first panel).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the sub bags as disclosed by Brink as modified by Steele et al. with an indicating area of thermochromic material as taught by Vogel et al. to simplify usage of a thermal transfer pack by providing a positive visual indicator of thermal transfer pack temperature.
Further, while Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags as discussed above, Brink as modified by Steel et al. does not explicitly teach or disclose the sealed bag as including a transparent surface.
Vogel et al. (Figure 11) teaches a thermal transfer system, comprising: at least one sealed bag (Figures 10-11 and Paragraph 23: The thermal transfer system claim 6) the at least one sealed bag includes a transparent surface through which the indicating area can be seen (Paragraph 17).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the sealed bag as disclosed by Brink as modified by Steele et al. with a transparent surface as taught by Vogel et al. to simplify usage of a thermal transfer pack by providing a positive visual indicator of thermal transfer system temperature.
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “through which the indicating areas on the sub bags can be seen” (claim 6, lines 2-3) constitutes a functional limitation, there being no differentiating structure recited.
Regarding claims 14, 15, and 16, Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags as discussed above.  However, Brink as modified by Steel et al. does not teach or disclose an indicating area of thermochromic material on each of the sub bags.
Vogel et al. (Figure 11) teaches a thermal transfer system, comprising: a plurality of sub bags (Figures 10-11 and Paragraph 23: The thermal transfer system comprises claim 14) a thermochromic indicating (16) area is provided on each of the sub bags (Paragraphs 19, 23, and 24: The thermochromic indicating area is configured to change in appearance when the water within the each of the sub bags has frozen, and where (claim 15) each of the sub bags includes a first panel (16) having an inner surface such that the indicating area Is located on the inner surface of the first panel (Figures 10-11 and Paragraph 24: The indicating area 16 is defined by and located on an inner surface of the first panel).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the sub bags as disclosed by Brink as modified by Steele et al. with an indicating area of thermochromic material as taught by Vogel et al. to simplify usage of a thermal transfer pack by providing a positive visual indicator of thermal transfer pack temperature.
Further, while Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags as discussed above, Brink as modified by Steel et al. does not explicitly teach or disclose the sealed bag as including a transparent surface.
Vogel et al. (Figure 11) teaches a thermal transfer system, comprising: at least one sealed bag (Figures 10-11 and Paragraph 23: The thermal transfer system comprises one bag or a plurality of bags, each defined by elements 1 and 4) and an indicating area (16) of thermochromic material (Paragraphs 19, 23, and 24: The thermochromic material is configured to change in appearance when water has frozen), where (claim 14) the at least one sealed bag has a transparent surface (15) through claim 16) the transparent surface covers a portion of one side of the at least one sealed bag (Paragraphs 17 and 24, see also Figures 10-11).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the sealed bag as disclosed by Brink as modified by Steele et al. with a transparent surface as taught by Vogel et al. to simplify usage of a thermal transfer pack by providing a positive visual indicator of thermal transfer system temperature.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brink (US 5,843,145), Steele et al. (US 5,484,448), Ovanesian (US 6,083,256), Roland (US 5,944,089), Henry et al. (US 4,931,333), Nilforushan et al. (US 2008/0201818), and Silvergerg (US 2016/0135517), and further in view of Noel (US 2009/0076575).
Regarding claim 10, Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags as discussed above.  While all of the sub bags inherently have a combined first mass, while the solid-pliable heat transfer medium inherently has a second mass, and while the sealed bag is configured to have any suitable size (Col. 3, lines 10-13), Brink does not explicitly teach or disclose the first mass as greater than half of the second mass.
Noel (Figure 1 for example) teaches a duplex thermal transfer pack, comprising: a sealed bag (12) containing a second mass of a second heat transfer medium (14) and a plurality of sub bags (16) containing a first mass of a first heat transfer medium (18), where a combined first mass is greater than half of the second mass (Paragraph 93: The first and second heat transfer media are configured in accordance with various 
Regarding claim 20, Brink as modified by Steele et al. discloses a duplex thermal transfer system comprising a plurality of sealed bags and a plurality of sub bags as discussed above.  While all of the sub bags inherently have a combined first mass, while the solid-pliable heat transfer medium inherently has a second mass, and while the sealed bag is configured to have any suitable size (Col. 3, lines 10-13), Brink does not explicitly teach or disclose the first mass as greater than half of the second mass.
Noel (Figure 1 for example) teaches a duplex thermal transfer pack, comprising: a sealed bag (12) containing a second mass of a second heat transfer medium (14) and a plurality of sub bags (16) containing a first mass of a first heat transfer medium (18), where a combined first mass is greater than half of the second mass (Paragraph 93: The first and second heat transfer media are configured in accordance with various mass ratios).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the heat transfer media as disclosed by Brink as modified by Steele et al. in accordance with a mass ratio as taught by Noel to extend usage time of a duplex thermal transfer pack by increasing a heat absorbing capacity of the duplex thermal transfer pack.


Response to Arguments
Regarding the arguments on page 1, lines 15-17:
Applicant’s amendment has overcome the 35 USC 112 rejections of record.
Regarding the statements and arguments on page 1, line 20 to page 4, line 9:
Applicant’s discussion of Brink (US 5,843,145) is noted.
Applicant also alleges that Brink discloses a substance in the interstitial volume remains in a gel state, which is suggestive that the substance is not a solid.  Applicant's arguments have been fully considered but they are not persuasive.  As noted in the 35 USC 103 rejections above, Brink discloses a solid-pliable heat transfer medium in the same sense that applicant claims/discloses solid-pliable heat transfer medium.  Namely the solid-pliable heat transfer medium as disclosed by Brink comprises water, propylene glycol, and granules of acrylic polymer (Col. 3, line 38-46 to Col. 4, line 9), which are among the same materials that comprise the claimed/disclosed solid-pliable heat transfer medium (e.g. claim 7 of the instant application).  Therefore, the claims do not appear to recite a solid-pliable heat transfer medium that is distinguished from the solid-pliable heat transfer medium of Brink.
Regarding the statements on page 4, lines 10-15:
Applicant’s discussion of Ovanesian (US 6,083,256) is noted.
Regarding the statements and arguments on page 5, lines 1-6:
Applicant’s discussion of Roland (US 5,944,089) is noted.
Applicant also alleges that Roland is nonanalogous art.  Applicant's arguments have been fully considered but they are not persuasive.
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In the instant case both Brink is pertinent to thermal transfer systems that are configured to store and release thermal energy.  Similarly, Roland is also directed to a thermal transfer system that is configured to store and release thermal energy, where Roland recognizes the benefit of incorporating a pressure relief valve that is configured to vent excess pressure.
Regarding the statements on page 5, lines 7-11:
Applicant’s discussion of Ruschke (US 7,997,293) is noted.
Regarding the statements on page 5, line 12 to page 6, line 7:
Applicant’s discussion of Henry (US 4,931,333) is noted.
Regarding the statements on page 6, line 8 to page 8, line 8:
Applicant’s discussion of Colvin (US 5,415,222) is noted.
Regarding the statements on page 9, line 1 to page 10, line 3:
Applicant’s discussion of Stevens (US 2016/0198776) is noted.
Regarding the statements on page 10, lines 4-10:
Applicant’s discussion of Silverberg (US 2016/0135517) is noted.
Regarding the statements on page 10, line 11 to page 11, line 4:
Applicant’s discussion of Vogel (US 2017/0007444) is noted.

Regarding the statements on page 11, lines 5-9:
Applicant’s discussion of Killbey (US 2019/0008676) is noted.
Regarding the statements on page 11, lines 10-13:
Applicant’s discussion of Noel (US 2009/0076575) is noted.
Regarding the statements on page 11, line 14 to page 21, line 15:
Applicant’s discussion of the disclosed invention is noted.  However, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, while applicant does provide a detailed discussion of the disclosed invention and its features which confer certain benefits/advantages, applicant has not also provided a discussion as how the claimed invention or its features supposedly define over the cited art.
Regarding the arguments on page 21, line 16 to page 22, line 13:
Applicant alleges that amended claims define over the cited art.  Applicant's arguments have been fully considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON N THOMPSON/Examiner, Art Unit 3763     
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763